On September 14, 2001, this court reinstated respondent and directed him to pay board costs in the amount of $644.99 by December 13, 2001, plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the order. On March 12, 2002, this court directed respondent to show cause why he should not be found in contempt for failure to comply with the court's order. On March 27, 2002, respondent filed a response and upon consideration thereof, this court ordered that respondent pay board costs in the amount of $644.99, including any and all accrued interest, on or before November 1, 2002. The court’s reinstatement order of September 14, 2001, further ordered respondent to bear the costs of publication as provided in Gov.Bar R. V(8)(D)(2). On June 21, 2002, respondent was notified of publication costs in the amount of $137.45, plus interest at a rate of 10 percent per annum to begin accruing 90 days from the date of the notification. The court was notified that respondent died on July 5, 2002.
IT IS ORDERED by the court, sua sponte, that the estate of respondent pay outstanding board costs in the amount of $644.99, plus accrued interest, and publication costs in the amount of $137.45, plus accrued interest.